—Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered December 1, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility and identification were properly presented to the jury, and there is no basis upon which to disturb its findings. Concur— Sullivan, P. J., Rosenberger, Mazzarelli, Wallach and Buckley, JJ.